Citation Nr: 1511074	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  07-26 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a compression fracture at L2 from October 7, 1997, to April 7, 2003, and in excess of 20 percent from that date forward. 

2.  Entitlement to an initial rating in excess of 10 percent for a torn medial meniscus of the right knee with iliotibial band syndrome and limitation of motion. 

3.  Entitlement to an initial rating in excess of 10 percent for instability of the right knee. 

4.  Entitlement to an initial rating in excess of 10 percent for hypesthesia of the right lower extremity (RLE) with radiculopathy. 

5.  Entitlement to an initial rating in excess of 10 percent for hypesthesia of the left lower extremity (LLE) with radiculopathy. 

6.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Joseph Moore, Esq.


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran had active military service from August 1976 to November 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Board previously considered and denied the Veteran's increased rating claims in July 2011.  The Veteran then appealed the Board's denied to the United States Court of Appeals for Veterans Claims (Court).  In March 2012, the Court issued an order granting a Joint Motion for Remand (Joint Motion), vacating the Board's July 2011 decision and remanding the Veteran's claims to the Board for additional consideration.  In November 2012, the Board remanded the claims for additional development.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

There appears to be outstanding VA treatment records addressing the disabilities on appeal.  In this regard, the claims were remanded in 2012 to associate additional treatment records and treatment records were last associated with the claims file in August 2014.  In January 2015, the Veteran submitted a release for medical provider information indicating that more recent VA treatment records are available.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, any outstanding VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records and reports from the East Orange VAMC.  Specifically, records from August 2014 to the present should be obtained.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2.  Then readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




